United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3760
                                    ___________

Michael J. Herman,                       *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
United States of America,                *
                                         *     [UNPUBLISHED]
            Appellee.                    *
                                    ___________

                            Submitted: May 22, 1998
                                Filed: June 26, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Michael J. Herman seeks to appeal from the district court&s1 order denying his
motion to modify his sentence of 24 months imprisonment and one year supervised
release, which was imposed following his guilty plea to possessing chemicals with
reasonable cause to believe they could and would be used in the manufacture of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 843(a)(6).
Because Herman&s notice of appeal was deposited in the prison mail system no earlier


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
than 32 days after the district court entered its order--and approximately five months
after the court entered its final judgment and commitment order--he has not filed a
timely notice of appeal, and we thus lack jurisdiction. See Fed. R. App. P. 4(b) (in
criminal case, defendant shall file notice of appeal within 10 days after entry of
judgment or order appealed from); Fed. R. App. P. 4(c) (filing date of inmate&s notice
of appeal is date deposited in prison mail system); United States v. Anna, 843 F.2d
1146, 1147 (8th Cir. 1988) (timely filing of notice of appeal is both mandatory and
jurisdictional).

      Accordingly, we dismiss this appeal for want of jurisdiction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-